
	
		II
		112th CONGRESS
		1st Session
		S. 195
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			
				Mr. Reid (for
			 Mr. Rockefeller (for himself,
			 Mr. Cornyn, Mr.
			 Kohl, and Ms. Snowe))
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reinstate Federal matching of State spending of child
		  support incentive payments.
	
	
		1.Short titleThis Act may be cited as the
			 Child Support Protection Act of
			 2011.
		2.Reinstatement of
			 Federal matching of State spending of child support incentive
			 paymentsEffective October 1,
			 2010, section 455(a)(1) of the Social Security Act (42 U.S.C. 655(a)(1)) is
			 amended by striking from amounts paid to the State under section 458
			 or.
		
